                                         Case 5:17-cv-00220-LHK Document 1225 Filed 01/10/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                            Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                              DENYING IN PART SAMSUNG'S
                                  14             v.                                           ADMINISTRATIVE MOTION TO
                                                                                              SEAL
                                  15     QUALCOMM INCORPORATED,
                                                                                              Re: Dkt. No. 1210
                                  16                     Defendant.

                                  17

                                  18          Applying the compelling reasons standard, the Court rules on Samsung’s motion to seal as

                                  19   follows. By Friday, January 11, 2019, at 8:00 a.m., Samsung shall refile redacted public versions

                                  20   of the below exhibits consistent with the Court’s sealing rulings.

                                  21
                                             Document                  Portion of Page/Line No.                    Ruling
                                  22
                                        Lee Deposition           144:16-18                            GRANTED.
                                  23    Lee Deposition           144:25-145:6                         GRANTED.
                                        Lee Deposition           145:11-18                            GRANTED.
                                  24    Lee Deposition           145:21-23                            GRANTED.
                                  25    Lee Deposition           195:23-24                            GRANTED.
                                        JX0024                   § 2 at JX0024-002                    GRANTED.
                                  26    JX0024                   § 3 at JX0024-003                    GRANTED.
                                        JX0024                   § 6 at JX0024-005                    GRANTED as to the royalty rate
                                  27
                                                                                          1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART SAMSUNG'S ADMINISTRATIVE MOTION TO
                                       SEAL
                                         Case 5:17-cv-00220-LHK Document 1225 Filed 01/10/19 Page 2 of 2



                                             Document            Portion of Page/Line No.                  Ruling
                                   1
                                                                                             and royalty cap, otherwise
                                   2                                                         DENIED.
                                        JX0024               § 7 at JX0024-006               DENIED.
                                   3    JX0024               § 8.2.2 at JX0024-007           DENIED.
                                   4    CX2643/CX2643A       CX2643-004 and CX2643A-004      GRANTED.
                                        CX2564/CX2564A       CX2564-001 and CX2564A-001      GRANTED.
                                   5    CX2564/CX2564A       CX2564-002 and CX2564A-002      GRANTED.
                                        CX2641/CX2641A       CX2641-002 and CX2641A-002      GRANTED.
                                   6    CX2641/CX2641A       CX2641-004 and CX2641A-004      GRANTED.
                                   7    CX2568/CX2568A       CX2568-001 and CX2568A-001      GRANTED.
                                        CX2568/CX2568A       CX2568-002 and CX2568A-002      GRANTED.
                                   8    CX2642/CX2642A       CX2642-002 and CX2642A-002      GRANTED.
                                        CX2642/CX2642A       CX2642-003 and CX2642A-003      GRANTED.
                                   9    QX9219               Q2014FTC01845280                GRANTED.
                                  10

                                  11   IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                  13   Dated: January 10, 2019
                                  14                                               ______________________________________
                                  15                                               LUCY H. KOH
                                                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                    2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART SAMSUNG'S ADMINISTRATIVE MOTION TO
                                       SEAL
